Citation Nr: 0921190	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-11 627	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk




INTRODUCTION

The Veteran had active service from January 1946 to November 
1947 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) on transfer to the 
Regional Office (RO) in Cleveland Ohio, and subsequently 
returned to the RO in Oakland, California, which denied the 
benefits sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran developed bilateral hearing loss due to in-
service noise exposure.

3.  The Veteran developed tinnitus due to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus and contends that it is due to in-service 
noise exposure.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The entrance medical exam of 1946 reported the Veteran had 
"normal" hearing.  The Veteran's service treatment records 
(STRs) are devoid of any reference to treatment for hearing 
loss, tinnitus or any ear problems.  There was no hearing 
defect or disability noted upon separation from service.

The first instance of record in which the Veteran sought 
treatment for bilateral hearing loss and tinnitus was in 
April 2007 when the Veteran underwent a VA audiological 
examination.  He complained of trouble hearing his wife and 
intermittent tinnitus for the past five to ten years.  He 
advised that he was stationed on a destroyer during World War 
II that blew up mines using 5-inch and 40 millimeter guns, 
and was not afforded hearing protection.  After discharge, he 
worked on the railroad for two years and then as a city bus 
driver for eighteen years.

The April 2007 speech audiological examination revealed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
40
45
LEFT
25
20
30
35

The Board acknowledges that the left ear examination 
thresholds are not above 40 decibels, nor are there three 
frequencies where the threshold is greater than 26 decibels.  
Impaired hearing requirements, however, are disjunctive.  See 
38 C.F.R. § 3.385.  Speech audiometry revealed speech 
recognition of 88 percent in the right ear and 88 percent in 
the left ear.  This falls below the Maryland CNC Test 94 
percent threshold, such that the Veteran has impaired 
bilateral hearing.  See 38 C.F.R. § 3.385.

The Veteran reported noise exposure while serving as a Seaman 
Second Class on a destroyer that blew up mines in World War 
II combat zones off the coast of Japan using 5-inch and 40-
millimeter guns.  The Veteran reported that he did not use 
hearing protection devices.  The audiologist from the April 
2007 evaluation indicated that the Veteran's hearing loss and 
tinnitus were at least as likely as not due to the Veteran's 
service in the Navy.

Following a complete review of the evidence, the Board finds 
that the Veteran's statements are credible and consistent 
with the nature of his service duties.  Although the Veteran 
did not seek treatment for many years following service, the 
Board finds the audiologist's report credible and reflective 
of the medical history as presented by the Veteran.  
Therefore, in light of the credible evidence that the Veteran 
suffered noise exposure during service, the Board finds the 
evidence to be in relative equipoise as to the origin of his 
disabilities.  Accordingly, reasonable doubt is resolved in 
the Veteran's favor and service connection is granted for 
bilateral hearing loss and tinnitus as having developed as a 
result of in-service noise exposure.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


